DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/EP2018/080601 filed on 11/08/2018 and further claims priority to DE102017126293.8 filed on 11/09/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020, 05/13/2020, and 01/06/2022 were filed on or after the national stage entry date of the application on 05/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohler (US 4087766), hereafter Mohler.
Regarding claim 1, Mohler discloses an adjustment device for adjusting an optical component in a device for generating laser radiation (Figs. 1-3), comprising an adjuster (Figs. 2 and 3 element 41), a coupling element (Fig. 2 and 3 element 38) and a guiding device (Fig. 2 and 3 elements 31 and 32) , wherein the coupling element is coupled to the adjuster and the guiding device (Figs. 2 and 3 element 38 is coupled to element 41 by elements 39, 42, and 43 and is coupled to element 31 and 32 by magnetism), wherein the guiding device is coupled to the optical component (Figs 2 and 3 elements 31, 32, and 29), wherein the adjustment device is capable of changing the position of the optical component (Compare Fig. 2 and Fig. 3), wherein two of the elements of the adjustment device are coupled by magnetic power transmission (Abstract).
Regarding claim 2, Mohler further discloses the device for generating laser radiation comprises a sealed chamber (Fig. 1 element 12), wherein the adjuster arranged outside the chamber (Fig. 2 element 41) and the guiding device is arranged inside the chamber (Fig. 2 elements 31 and 32) and/or wherein the two of the elements of the adjustment device are coupled by power transmission through a wall of the chamber (Abstract).
Regarding claim 26, Mohler further discloses a device for generating laser radiation comprising a resonator (col. 2 ll. 55-60), an optical assembly (Figs. 2 and 3), characterized in that it comprises an adjustment device according to claim 1 (Figs. 1-3).
Regarding claim 27, Mohler further discloses a method for adjusting an optical component in a device for generating laser radiation, wherein the power is transmitted 
Regarding claim 28, Mohler further discloses the method for adjusting an optical component in a device for generating laser radiation according to claim 27 (Abstract), characterized in that the optical element is adjusted relative to a resonator from a first position to a second position (Figs. 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of ***.
3. The adjustment device for adjusting an optical component in a device for generating laser radiation according to claim 1, characterized in that the adjustment device comprises an intermediate element, .

Claims 3, 21-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of Fuchimukai (US 20190103725 A1), hereafter Fuchimukai.
Regarding claim 3, Mohler does not explicitly disclose an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element. However, Fuchimukai discloses an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element (Fig. 14 element 70 through element 93). The advantage is to provide greater flexibility over the number of movement dimensions ([0111]-[0112]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with an intermediate element, wherein the power transmission from the adjuster to the optical component is via the intermediate element as disclosed by Fuchimukai in order to provide greater flexibility over the number of movement dimensions.
Regarding claim 21, Mohler does not explicitly disclose the sealed chamber comprises an opening, wherein an element of the adjustment device is guided through the opening of the chamber and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening. However, Fuchimukai discloses the sealed chamber comprises an opening (Fig. 14 space where element 70 is inserted between 93), wherein an element of the adjustment device is guided through the opening of the chamber (Fig. 14 space where element 70 is inserted between 93) and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening (Fig. 14 element 93 seals around element 70). The advantage is to provide greater flexibility over the number of movement dimensions ([0111]-[0112]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with the sealed chamber comprises an opening, wherein an element of the adjustment device is guided through the opening of the chamber and/or the adjustment device comprises a seal which seals the space between the element guided through the opening of the chamber and the edge of the opening as disclosed by Fuchimukai in order to provide greater flexibility over the number of movement dimensions.
Regarding claim 22, Fuchimukai, for the same reasons as above, further discloses the element of the adjustment device guided through the opening and the coupling element have contact surfaces by 
Regarding claim 23, Fuchimukai, for the same reasons as above, further discloses in that the element of the adjustment device guided through the opening is connected in a laterally movable manner to the coupling element by means of the contact surfaces ([0127]).
Regarding claim 24, Fuchimukai, for the same reasons as above, further discloses in that the diameter of the contact surfaces of the element of the adjustment device guided through the opening and that of the coupling element are different (Fig. 14 element 70).
Regarding claim 25, Fuchimukai, for the same reasons as above, further discloses a first adjustment device, configured to adjust the optical component in a first direction; and a second adjustment device, configured to adjust the optical component in a second direction ([0127]).
Regarding claim 29, Fuchimukai discloses in that by adjusting the optical component, the target surface of the laser radiation on the optical element is changed, wherein the direction of the beam path of the laser radiation coming from the optical component remains unchanged by the adjustment of the optical component ([0069]). The advantage is to reduce the damage to the optical element ([0069]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mohler with in that by adjusting the optical component, the target surface of the laser radiation on the optical element is changed, wherein the direction of the beam path of the laser radiation coming from the optical component remains unchanged by the adjustment of the optical component as disclosed by Fuchimukai in order to reduce the damage to the optical element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
03/20/2022